DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   CRISTINA SAM NIEGO, as Personal Representative of the Estate of
                   EDUARDO PRIETO, JR.,
                           Appellant,

                                     v.

        WAL-MART STORES, INC, An Arkansas corporation,
              BROWARD COUNTY SHERIFF'S OFFICE,
           a political subdivision of the State of Florida and
      THE CITY OF HALLANDALE BEACH, a Florida Municipality,
                               Appellees.

                               No. 4D19-1562

                               [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE14-017003
(02).

   Peter Ticktin, Kendrick Almaguer and Christian Romaguera of The
Ticktin Law Group, Deerfield Beach, for appellant.

   Gary K. Oldehoff of Gary K. Oldehoff, P.A., Stuart, and Jennifer Merino,
City Attorney, and Andre McKenney, Assistant City Attorney, Hallandale
Beach, for appellee The City of Hallandale Beach.

PER CURIAM.

   Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.